Citation Nr: 0621298	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post operative residuals of a right bunionectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for a residual bunionectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1992 to December 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In correspondence received in June 2001, the veteran's 
representative indicates that he wished to file a claim for 
service connection for a back condition.  There is no 
indication that the RO has taken any action on this claim.  
Moreover, in his notice of disagreement, received in March 
2003, the veteran appears to raise the issues of service 
connection for disabilities of the legs, hips and back on a 
secondary basis.  These issues are referred to the RO for 
initial development and adjudication.


FINDINGS OF FACT

1.  Postoperative residuals of a right bunionectomy are 
manifested by resection of the metatarsal head of the right 
big toe and with right great toe pain on dorsiflexion; there 
is no objective evidence of functional limitation and no 
clinical evidence of a moderately severe foot injury.  

2.  The residual bunionectomy scar measures 4 cm by 0.5 cm., 
slightly elevated and slightly disfiguring; it is nontender, 
with no evidence of ulceration, adherence, tissue loss, 
keloid formation, hypo or hyperpimentation, or of any 
associated limitation of functioning.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals of a right bunionectomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for a right bunionectomy scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in October 2002 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to substantiate his claims for 
increased ratings.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the October 2002 letter was sent to the veteran 
prior to the issuance of the February 2003 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
treatment records and a November 2002 VA examination report.  
The veteran has not alleged that there are any other 
outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary for an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for increased disability ratings, any questions as to 
the appropriate effective dates to be assigned is rendered 
moot.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Postoperative Residuals of Bunionectomy

Service connection was established for postoperative 
residuals of a right bunionectomy in a March 1995 rating 
decision, and initially evaluated as noncompensably 
disabling.  A December 1997 rating decision increased the 
veteran's disability rating to 10 percent.  This evaluation 
has remained in effect to the present.

The veteran's postoperative residuals of a right bunionectomy 
are currently rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 for unilateral hallux valgus.  
Under Diagnostic Code 5280, a 10 percent disability rating is 
warranted when there is severe hallux valgus, equivalent to 
amputation of the great toe; or when there has been an 
operation with resection of the metatarsal head.  A 
disability rating greater than 10 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.71a; Diagnostic 
Code 5280.  Under Diagnostic Code 5281, severe unilateral 
hallux rigidus is evaluated as severe, if equivalent to 
amputation of the great toe.

In order for the veteran to receive a higher rating of 30 
percent, it must be demonstrated that his disability is 
analogous to an amputation of the great toe with removal of 
the metatarsal head.  See 38 C.F.R. § 4.71, Diagnostic Code 
5171.  Although the veteran complains of various symptoms, 
none of the objective findings are at a level of severity 
which are equivalent to this level of amputation.  On VA 
examination in November 2002, there were no physical findings 
which are considered analogous to amputation of the great toe 
with removal of the metatarsal head.  The VA examiner 
categorized his condition as slight and opined that the 
veteran had no limited function of standing or walking and 
did not require any special device for walking.  The examiner 
further opined that there had been no change in the veteran's 
diagnosed postoperative residuals of a right bunionectomy.  

The provisions of Diagnostic Code 5284 provide disability 
ratings for other foot injuries.  A 10 percent rating is 
warranted for moderate foot injuries.  A 20 percent rating is 
warranted for moderately severe foot injuries.  A 30 percent 
rating is warranted for severe foot injuries.  The Board 
finds that this code is not for application as there is no 
evidence that the veteran has a foot injury due to the 
service-connected postoperative right bunionectomy.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, bilateral weak 
foot, acquired pes cavus, or anterior metatarsalgia, 
respectively.  Similarly, the evidence does not support the 
application of Diagnostic Code 5281, valgus rigidus, 
Diagnostic Code 5282, hammer toe, or Diagnostic Code 5283, 
malunion or nonunion of the tarsal or metatarsal bones.  

Considering the medical evidence of record, as well as his 
statements and the statements of others in support of his 
claims, the Board finds that the veteran's residuals of a 
right bunionectomy are appropriately rated as 10 percent 
disabling.  The preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Right Bunionectomy Scar

Service connection was established for a residual right 
bunionectomy scar in a February 1999 rating decision, and 
initially evaluated as noncompensably disabling.  A June 2000 
rating decision increased the veteran's disability rating to 
10 percent.  This evaluation has remained in effect to the 
present.

The veteran is currently assigned a 10 percent disability 
rating for his right bunionectomy surgical scar pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that code, 10 
percent is the maximum evaluation provided for painful 
superficial scars.  A superficial scar which is painful on 
examination warrants an evaluation of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id., Note 
(2).  A deep scar is one which is associated with underlying 
soft tissue damage.  Diagnostic Code 7801, Note (2).  

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a higher 
disability rating for the veteran's residual bunionectomy 
scar.  Although he complains of pain associated with the 
scar, the recent November 2002 VA examination report shows 
that examination of the scar revealed it to be nontender, 
nonadherent and there was no evidence of tissue loss.  Even 
if the scar was painful, no more than a 10 percent rating is 
assignable.

Other diagnostic codes for evaluating scars under the rating 
criteria are not for consideration as the November 2002 
examination results also indicate that the right bunionectomy 
scar is not sufficiently large, is not deep, and does not 
cause limitation of his right foot.  Butts v. Brown, supra., 
38 C.F.R. § 4.7.  See 38 C.F.R. § 4.118, Diagnostic 
Codes7801, 7805.

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims for increased evaluations 
for postoperative residuals of a right bunionectomy and for a 
residual bunionectomy scar must be denied.  

In addition, the Board finds that extra-schedular ratings are 
not warranted in this case.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's postoperative 
residuals of a right bunionectomy and residual bunionectomy 
scar have not necessitated frequent periods of 
hospitalization and there is no objective evidence that they 
have resulted in marked interference with his employment.  

The Board notes that in a written brief, submitted in May 
2006, the veteran's representative notes that the veteran's 
most recent VA examination was over 3 years ago and that the 
law requires a new examination should be provided any veteran 
who claims a disability has worsened and the available 
evidence is too old to adequately evaluate the state of the 
condition.  The representative contends that the veteran 
should be provided a new examination of his feet.  However, a 
careful review of the evidence of record does not show that 
the veteran alleges his condition has worsened since the 
November 2002 examination was conducted.  The Board further 
finds that the examination was adequate to evaluate the 
veteran's service-connected disabilities under the applicable 
rating criteria.  Therefore, further delay in reaching a 
determination in the veteran's case to schedule another 
examination is unnecessary.


ORDER

An increased disability rating for post operative residuals 
of a right bunionectomy is denied.

An increased disability rating for a residual bunionectomy 
scar is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


